Citation Nr: 0425999	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1976 
to March 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In May 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's claimed inservice stressor has not been 
verified.  

3.  A chronic, acquired psychiatric disability was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is any current, chronic, acquired 
psychiatric disability otherwise related to such service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a psychiatric disability, to include PTSD has 
been properly undertaken.  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in June 2001, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.  All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined by VA and an opinion has been obtained.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the June 2001 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
Where the evidence does not show that the veteran engaged in 
combat with the enemy, his uncorroborated testimony is 
insufficient to establish the stressor.  Credible supporting 
evidence is required.  38 C.F.R. § 3.304(f) Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Personality disorders are not diseases or injuries for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 
439 (1992).  

The veteran's service medical records show that in December 
1977, the veteran was screened for a psychiatric evaluation 
and treatment, following a request from his commanding 
officer.  By history, he reported beginning to drink alcohol 
with his older siblings at age 13.  He reported a history of 
problems with the law due to fighting and drinking since age 
15.  The veteran reported being abstinent from alcohol during 
boot camp and after for 4 months and that things went well.  
He noted that when he was transferred to he resumed drinking.  
It was reported that he subsequently had problems with 
unauthorized absences due to alcohol, a charge of assault and 
a charge for possession of marijuana.  He noted having 
numerous debts almost all alcohol related.  He reported that 
he drank 12 to 24 cans of beer every night and that he fights 
with someone every night.  The examiner noted that the 
veteran was angry and hostile.  The diagnosis was, 
alcoholism.  He was hospitalized that same month and the 
finding was character and behavior disorder, passive-
aggressive personality; and habitual excessive drinking, 
severe alcoholism.  His separation examination report dated 
in March 1978 showed no psychiatric abnormality.  

Private medical records show treatment in 1997 for drug and 
alcohol abuse, panic disorder, and attention deficit 
disorder.  He was hospitalized in November 1998 with a noted 
history of chemical dependence and antisocial personality 
disorder as well as major depression.  The veteran presented 
because he felt suicidal.  He reported daily use of cocaine 
for a few years.  Past psychiatric history showed that the 
veteran had been first admitted in at the age of 15 for pain 
sniffing.  He had a history of stealing cars at age 12 and of 
running away.  It was noted that in 1986 he was admitted and 
thought to be antisocial as well as dependent on alcohol and 
marijuana.  At discharge, the diagnoses were: substance-
induced depression; drug abuse; alcohol abuse by history; 
history of panic and anxiety; and history of ADHD.  

VA records show that in August 1999, the veteran underwent a 
PTSD evaluation.  He described several incidents prior to 
service which he considered stressful, including being 
sexually abused at 11 years of age, having to testify in 
court about the abuse, and witnessing an accident when he was 
7 or 8 years old where a train had hit a car and he saw body 
parts of four nuns who were in the car being loaded in an 
ambulance.  He stated that he felt guilty about this because 
he had been breaking the light and he thought this may have 
caused the accident.  He also reported that during basic 
training he witnessed the beating of a man by drill 
instructors, killing the man.  The examiner found that the 
veteran did appear to have PTSD.  It was noted that he 
described a number of very traumatic situations that he went 
through as a child.  It was stated that he also describes one 
situation that occurred in service and that it would be 
necessary to verify the situation in the service prior to 
making a firm decision about this in relation to the PTSD.  

In an undated letter sent to the veteran from the RO, the 
veteran was asked to provide specific information regarding 
his stressor event in service.  In June 2001, the veteran 
sent a letter to the RO noted to be in response to the RO's 
request for additional information.  He stated that the RO 
should refer to his August 1999 VA progress note for his 
stressor information, and that it occurred during basic 
training, at Camp Pendleton.  

VA outpatient treatment records show treatment in 2001 with 
diagnoses of depressive disorder, substance abuse.  

On VA psychiatric examination in August 2002, the veteran 
described an incident in boot camp where a recruit was beaten 
by drill instructors and died.  The examiner found, major 
depressive disorder, cocaine dependence, cannabis dependence, 
and alcohol dependence.  The examiner stated that it is at 
least as likely as not that the veteran's major depressive 
disorder was caused or aggravated by the trauma in the 
military service that the veteran states he experienced in 
hearing the beating and death of a fellow soldier and being 
told to cover it up or risk retribution.  

In August 2002, the RO requested that the Commandant of the 
Marine Corps at Quantico to check records for verification of 
the death of a recruit from March 23, 1976 to May 1, 1976.  A 
response was received that same month.  It was stated that 
the information provided was insufficient for the purpose of 
providing any meaningful research on the veteran's behalf.  
It was noted that the organization was unable to verify the 
death of a fellow recruit through the unit diaries.  It was 
reported that it was necessary to know the unit that the 
recruit was assigned to down to the company level.  In April 
2003, the RO again contacted this agency and supplied the 
unit of assignment.  The agency responded in April 2003 that 
a search of the records did not show any recruits that died 
or were accidentally killed from March 23 to July 21, 1976.  

The veteran is claiming that he currently experiences a 
mental disorder as a result of his active duty service.  As 
noted above, the veteran has been diagnosed with different 
mental disorders at various times since his discharge 
including panic disorder, alcohol abuse, substance abuse, 
depressive disorder and PTSD.  

The veteran was not treated for any acquired psychiatric 
disorders during service. He was noted to have problems with 
alcoholism and was found to have a personality disorder.  As 
to his use of alcohol, no compensation shall be paid if a 
disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol or drugs. 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2003); 
see VAOPGPREC 2-97 (January 16, 1997).  Moreover, section 
8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is the result 
of a veteran's own primary alcohol or drug abuse.   As to a 
personality disorder, VA regulations specifically provide 
that personality disorders are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (West 2002).  As such, service connection 
for a personality disorder, in and of itself, is not 
warranted.  Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).  

The first evidence of treatment for any mental disorder was 
in 1997, when the veteran was treated for several disorders 
including panic disorder.  In 1998, major depression was 
found.  He has most recently been diagnosed with major 
depressive disorder.  The only evidence of record which links 
any acquired psychiatric disorder, other than PTSD, to the 
veteran's active duty service is the opinion of the August 
2002 VA examiner who based this finding on the veteran's 
stated history of his hearing the beating and death of a 
fellow recruit.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995). Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.  
There is nothing in the record to show that the veteran heard 
or witnessed the death of a fellow recruit during basic 
training.  Thus the opinion asserted by the VA examiner 
associating the veteran's major depressive disorder with an 
incident in service has no probative value since it is not 
based on facts found in the record.  

The opinion of the veteran has been noted.  The veteran, 
however, is a layperson and is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinions as to the etiology of his mental 
disorders is without probative value.  

As indicated above, the claims file includes diagnoses of 
PTSD by competent medical personnel who have based the 
diagnoses on stressors, one of which the veteran reported 
occurred during active duty.  The claim has been denied, 
however, as the veteran's alleged non-combat stressor has not 
been verified.  

The veteran's claimed in-service stressor is that he 
witnessed the death of a fellow recruit at the hands of drill 
instructors during basic training.  The RO attempted to 
verify the stressor from the appropriate sources, without 
success.  

After reviewing the claims file, the Board must conclude that 
the record does not include evidence corroborating the 
veteran's claimed stressor.  While there are diagnoses of 
PTSD in the present case, applicable law provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  

There is no official verification that the veteran witnessed 
the claimed stressor. However, the Board acknowledges that 
additional verifying evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Nevertheless, the record 
does not include any such additional verifying evidence.  As 
the evidence does not show that the veteran engaged in combat 
and the claimed stressor is otherwise unverified, there is 
therefore no basis for finding that service connection for 
PTSD is warranted.  

As noted the record reflects efforts by the RO to verify the 
stressors claimed by the veteran, but the results have been 
negative.  There is no doubt that the veteran currently 
suffers psychiatric symptomatology.  However, the totality of 
the evidence argues against a finding of any nexus between 
any current psychiatric disorder, however diagnosed, and the 
veteran's service.  In reaching this determination, the Board 
is unable to find such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



